Opinion issued January 23, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00772-CR
                            ———————————
                  EUNICE LEE STEVENSON, JR., Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


               On Appeal from the 412th Judicial District Court
                           Brazoria County, Texas
                      Trial Court Case No. 84653-CR


                          MEMORANDUM OPINION

      Appellant, Eunice Lee Stevenson Jr., has filed a motion to dismiss this appeal.

The motion to dismiss complies with Texas Rule of Appellate Procedure 42.2(a) and

no prior decision has issued. See TEX. R. APP. P. 42.2(a), (b). Accordingly, we grant

the motion and dismiss the appeal. We dismiss any other pending motions as moot.
                                 PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2